DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

Response to Arguments
Examiner notes that the 112(a) and 112(b) rejections of claim 22 are withdrawn in view of the cancellation of claim 22. 
New 112(b) rejection necessitated by amendment.
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. For example, applicant argues “Le et al. teaches an optical probe 1 which includes a waveguide with a core 142 and cladding 140 which is surrounded by a tube 180 (see FIGS. 1-3), wherein the tube 180 can encompass optical components such as the grin lens 130 (See figs. 9, 10, 12, and 16). The properties of the tube 180 can be adjusted to provide an increased flexibility/decreased stiffness in the probe 1 from the proximal end to the distal end as described in para. 0153 and depicted graphically in FIGS. 27-29. Thus Le et al. teaches a system for providing a prove 1 with a stiffness that decreases from its proximal end to distal end that is based on altering the properties of tube 180 which encompasses the optical components including the waveguide 128 and the optical elements at the distal end such as the grin lens 130” and “Le et al. teaches that their probe 1 has decreasing stiffness/increasing flexibility along its entire length, a property that is conferred by changes to the tube 180 which encompasses the waveguide 128 as well as the optical elements such as the grin lens 130, and does not teach having a probe at the end of the waveguide which has a portion of increased rigidity” (REMARKS pg. 8-9). Examiner respectfully disagrees in that the embodiments of figs. 9, 10, 12, and 16 are not and have not been relied upon to teach the structural components of the optical waveguide including tube 180, therefore it is not proper to argue the teachings with respect to such embodiments. For example, the primary embodiment relies upon fig. 3 of Le which depicts a tube 180 having an increased flexibility at a distal portion which is coupled/attached to the GRIN lens and optical element 134, but does not encompass these elements as argued by applicant. Examiner further notes that Le specifically teaches varying the stiffness of the tube 180 from a proximal to distal section of the probe 1 in [0153], but this only applies to sections where the tube 180 exists and not the entire length of the probe 1 as argued by applicant. Therefore in the primary embodiment (i.e. fig. 3), the probe has a variable stiffness along portions of which the tube is present which does not include portions where the optical element 134 is comprised as depicted in fig. 3. For these reasons, Le teaches a portion (at least the optical element 134) which has a greater rigidity than the optical waveguide (128 and 180), since the optical element is disclosed as a prism which is known to be rigid/inflexible. 
Applicant makes the same arguments with respect to 18 which are not persuasive for the same reasons listed above.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62538491, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, the provisional application 62538491 provides support for a proof of concept of using micro-optical coherence tomography to image a cochlea, but does not provide support for the structural makeup of the optical coherence tomography tool of claim 1 or the structural makeup of the device required to perform the method of imaging on the human cochlea of claim 18. For this reason, the effective filing date for claims 1-22 of the current application appears to be 07/30/2018 and has thus been examined as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18-21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 24 recite the limitation “a portion of the optical probe comprising the optical element and having a greater rigidity than the optical waveguide”. It is unclear if the portion of the optical probe has a greater rigidity than the entire optical waveguide or if the portion has a greater rigidity than just a portion of the optical waveguide since the optical waveguide has varying rigidity (or flexibility) along its length. For examination purposes, it has been interpreted to mean the portion has a greater rigidity than any portion of the optical waveguide, however, clarification is required. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Le et al. (US 20130331689 A1), hereinafter Le or, in the alternative, under 35 U.S.C. 103 as obvious over Le.
Regarding claim 1,
Le teaches an optical coherence tomography (OCT) imaging tool (at least fig. 3 (1) and corresponding disclosure in at least [0097] which discloses imaging probe 1 configured for optical coherence tomography), comprising: 
an optical waveguide (at least fig. 3 (128 and 180) and corresponding disclosure in at least [0120] which discloses tube 180 and optical waveguide 128 may function as a rotating tubular shaft during use. Examiner notes that in combination the optical fiber (128) and the tube (180) surrounding the optical fiber have been interpreted as the optical waveguide in in its broadest reasonable interpretation and in light of applicant’s specification [0012] which discloses the optical waveguide comprises an optical fiber surrounded by a cladding (e.g. a tube)) having a proximal end and a distal end 
the optical waveguide (128 and 180) configured to transmit light between the proximal end and the distal end (Examiner notes the combination of the elements which make up the optical waveguide (128 and 180) would transmit light between the proximal end and distal end of the optical waveguide via the core 140).
at least a portion of the optical waveguide (128 and 180) in which the light is transmitted disposed at the distal end of the optical waveguide (128 and 180) having an increased flexibility with respect to the proximal end of the optical waveguide ([0153] which discloses the rotating shaft (128 and 180) may have a stiffness at a distal section that is much less than the stiffness at a proximal section)
a sheath (at least fig. 3 (111) and corresponding disclosure in at least [0122]) surrounding at least a portion of the optical waveguide (at least fig. 3) 
and an optical probe (at least fig. 3 (1) and corresponding disclosure in at least [0096]) coupled to the optical waveguide (128 and 180) (Examiner notes the probe 1 is at least coupled to the optical waveguide 128 and 180 via the grin lens 130 as disclosed in [0131]) , the optical probe (1) comprising:
a component (at least fig. 3 (110) and corresponding disclosure in at least [0111]) rotatably disposed within the sheath (111) ([0122] which discloses the component 110 is rotationally supported using bearings or sheath and further discloses rotational bearing support for the component relative to the sheath 111 and [0123] which discloses the interior surface of the sheath 111 itself may be used as a bearing for rotatably supporting the component 110)
an optical element (at least fig. 3 (134) and corresponding disclosure in at least [0111]) disposed within the component (110) (at least fig. 3 depicts the optical element disposed within component 110) comprising a reflective surface ([0124] which discloses the optical element (124) is capable of changing a path of a light for example, a mirror or a prism) the optical element (134) being coaxially aligned with a central axis of the distal end of the optical waveguide (128),
the optical element (134) being configured to rotate about the central axis and redirect light emitted (at least fig. 3 (28) and corresponding disclosure in at least [0098]) by the optical waveguide (128) toward a circumference of the optical probe (1) from the central axis ([0124] which discloses the optical element 134 is configured to rotate about the axis of the waveguide 128. Examiner notes the light (28) is redirected toward a circumference of the optical probe (1) in at least fig. 3), 
and a portion (at least 134) of the optical probe (1) comprising the optical element (134) and having a greater rigidity than the optical waveguide (Examiner notes that the optical waveguide 128 and 180 is disclosed as having a decreased flexibility from a proximal to a distal end, however, a person having ordinary skill in the art would have recognized the optical element 134 (which is considered a portion of the optical probe and is merely attached to the optical waveguide via GRIN lens 130) would be more rigid than the optical waveguide 128 and 180 due to the known rigidity of a prism).
	Examiner notes that fig. 3 makes evident that component 110 houses the optical element in its broadest reasonable interpretation. 
Alternatively,
Le teaches the component 110 is rotatably disposed within sheath 111 and houses the optical element (134) (see at least fig. 3), however, Le does not explicitly refer to component 110 as a housing.
Nonetheless, Le teaches an alternative embodiment in which the optical element is disposed within an alternative housing (at least fig. 15 (196) and corresponding disclosure in at least [0139]) wherein the alternative housing is rotatably disposed in the sheath (11) ([0139] which discloses part of ferrule 160 is a spherical housing that houses the beam director, the proximal portion of the ferrule 160 aligns and secures the waveguide 128 and the grin lens 130 relative to eachother, while the distal portion of the ferrule 160 aligns and secures the grin lens 130 relative to the beam director 134 and [0124] which discloses the optical waveguide, grin lens, and beam director and [0136] which discloses tube 180 is configured to rotate during use . Examiner notes that as the waveguide (128 and 180) and all other secured components, grin lens, and beam director are rotated according to [0124] and [0120] the housing 196 would rotate as well since the housing is part of the ferrule 160 which is securing all of the components together).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le according to fig. 3 to include the housing of fig. 15 in order to align secure the optical components together ([0139]). Such a modification amounts to merely a combination of prior art embodiments according to known techniques to yield predictable results for securing components rendering the claim obvious (MPEP 2143). 
	Examiner notes in the modified system a portion (at least 134) of the optical probe 1 comprising the optical element (134) would have a greater rigidity than the variably flexible optical waveguide (128 and 180) for the same reasons identified with respect to the primary embodiment.


Regarding claim 3,
Le further teaches wherein the proximal end of the optical waveguide (128 and 140) has a first diameter, the optical waveguide tapering to a second diameter that is smaller than the first diameter such that the portion of the optical waveguide is the second diameter ([0153] which discloses the diameter of the tube varies along the length of the probe (at least fig. 28 depicts the varying diameters and the diameter decreases from the proximal to the distal sections)).

Regarding claim 4,
Le further teaches wherein the portion of the optical waveguide (128 and 180) having an increased flexibility comprises an optical fiber (at least fig. 3 (128) and corresponding disclosure in at least [0111]. [0111] which discloses optical waveguide 128 is an optical fiber) surrounded by a cladding (at least fig. 3 (180) and corresponding disclosure in at least [0120]) which is etched to remove material around the circumference of the optical waveguide ([0155] which discloses variable stiffness along the length of tube is achieved by providing cutouts (i.e. etchings to remove material) from the wall of the tube (i.e. cladding) 180), thereby decreasing the young’s modulus elasticity of the portion of the optical waveguide ([0173] which discloses reducing stiffness of the shaft by reducing the modulus of elasticity (i.e. young’s modulus). Examiner notes that by providing cutouts to vary the stiffness, the young’s modulus (and thus the stiffness) is necessarily decreased). 

Regarding claim 15,
Le further discloses wherein the optical waveguide (128 and 180) is configured to rotate within the sheath (111) ([0147] which discloses the optical waveguide is configured to rotate during use. Examiner notes any rotation of the waveguide would necessarily be a rotation within the sheath (111)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Sillard et al. (US 2019035841 A1), hereinafter Sillard.
Regarding claim 2,
Le teaches the elements of claim 1 as previously stated. Le further teaches wherein the optical waveguide (128 and 140) comprises an optical fiber core (at least fig. 3 (142) and corresponding disclosure in at least [0111]) and cladding (at least fig. 3 (140) and corresponding disclosure in at least [0111]) coaxially surrounding the optical fiber core (142).
The cladding appears to be a refractive index trench in its broadest reasonable interpretation because it is hollow (i.e. trenched) to provide the core and would necessarily have a refractive index.
Nonetheless, Sillard in a similar field of endeavor involving optical fibers, teaches an optical waveguide (at least fig. 1 (10) and corresponding disclosure in at least [0061]) comprising an optical fiber core (at least fig. 1 (11) and corresponding disclosure in at least [0061]) and a refractive index trench (at least fig. 1 (13) and corresponding disclosure in at least [0061]) coaxially surrounding the optical fiber core (11) (at least fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lee to include a refractive index trench as taught by Sillard in order to reduce bend losses (Sillard [0018]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Yamada (US 20180303327 A1), hereinafter Yamada as evidenced by NPL ECD (“Singlemode vs multimode optical fibre”).
	Regarding claim 5,
Le teaches the elements of claim 1 as previously stated. Le fails to explicitly teach wherein the optical probe further comprises a second optical waveguide disposed between the distal end of the optical waveguide and the optical element and is directly coupled to the distal end of the optical waveguide.
Yamada, in a similar field of endeavor involving optical fibers, teaches a second optical waveguide (at least fig. 10C (1002) and corresponding disclosure in at least [0081]) disposed between a distal end of an optical waveguide (at least fig. 10C (201) and corresponding disclosure in at least [0081]) and an optical element (at least fig. 10C (204) and corresponding disclosure in at least [0051]) and is directly coupled to the distal end of the optical waveguide (201) (at least fig. 10C), wherein the second optical waveguide is configured to act as a mirror tunnel ([0081] which discloses 1002 is a multi-mode fiber. Examiner notes the waveguide is a multi-mode fiber which necessarily acts as a mirror tunnel as evidenced by ECD figure labeled Singlemode vs multimode optical fibre which depicts a multimode fiber reflects light (i.e. acts as a mirror) within a wide diameter core (i.e. tunnel)) that causes light emitted from the distal end of the optical waveguide (201) received at a proximal end of the second waveguide (1002) with a single propagation mode ([0012] which discloses the first waveguide may be single mode, thus, light would be emitted with a single propagation mode and received by the second waveguide as such) to be emitted from a distal end of the second optical waveguide with multiple propagation modes toward the optical element (Examiner notes a multi-mode fiber would necessarily provide an output of multiple propagation modes as evidenced by ECD figure labeled “Singlemode vs multimode optical fibre” which depicts the multiple modes propagated by the multimode fiber)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include a second waveguide as taught by Yamada in order to provide a multi-mode fiber accordingly (Yamada [0081]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
	
	Regarding claim 6,
	Le teaches the elements of claim 5 as previously stated. Le, as modified, further teaches wherein the optical waveguide (Le (128 and 180)) comprises a single mode optical fiber (Le [0128] which discloses optical fiber may be a single mode optical fiber) and wherein the second optical waveguide (Yamada (201)) comprises a multi-mode fiber (Yamada [0081]).
	
	Regarding claim 7,
	Le teaches the elements of claim 5 as previously stated. Le further teaches wherein the optical element (134) is a prism ([0104] which discloses beam director (134) is a prism) and the optical probe (1) further comprises a gradient index (GRIN) lens (at least fig. 3 (130) and corresponding disclosure in at least [0111]).
	It is unclear if the optical probe (1) probe of fig. 3 further comprises a spacer, and wherein the gradient index (GRIN) lens is disposed between the spacer and the optical element. 
Nonetheless, Le further teaches one or more embodiments in which the optical probe (1) further comprises a spacer (at least fig. 18 (310) and corresponding disclosure in at least [0144]) disposed at the distal end of the optical waveguide (128), and a gradient index (GRIN) lens (at least fig. 18 (130) and corresponding disclosure in at least [0111]) disposed between the spacer (310) and the optical element (134)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le, as currently modified, to include a spacer as taught by fig. 18 of Le in order to allow a beam transmitted from the optical fiber core to diverge before optical transmission in to the grin lens (Le [0144]). Such a modification would allow control of different light transmission aspects such as the working distance, focus spot size and depth of focus (Le [0144]). 
	Examiner notes in the modified system the spacer 310 would necessarily be disposed at the distal end of the second optical waveguide of Yamada since the second optical waveguide would be disposed at the distal end of optical waveguide of Le.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Le, Yamada, and ECD as applied to claim 5 above and further in view of Chen et al. (US 20110098572 A1), hereinafter Chen.
Regarding claim 8,
	Le teaches the elements of claim 5 as previously stated. Le further teaches wherein the optical element (134) is a prism ([0104] which discloses beam director (134) is a prism) and the optical probe (1) further comprises a gradient index (GRIN) lens (at least fig. 3 (130) and corresponding disclosure in at least [0111]).
	It is unclear if the optical probe (1) probe of fig. 3 further comprises a spacer, and wherein the gradient index (GRIN) lens is disposed between the spacer and the optical element. 
Nonetheless, Le further teaches one or more embodiments in which the optical probe (1) further comprises a spacer (at least fig. 18 (310) and corresponding disclosure in at least [0144]) disposed at the distal end of the optical waveguide (128), and a gradient index (GRIN) lens (at least fig. 18 (130) and corresponding disclosure in at least [0111]) disposed between the spacer (310) and the optical element (134)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le, as currently modified, to include a spacer as taught by fig. 18 of Le in order to allow a beam transmitted from the optical fiber core to diverge before optical transmission in to the grin lens (Le [0144]). Such a modification would allow control of different light transmission aspects such as the working distance, focus spot size and depth of focus (Le [0144]). 
	Examiner notes in the modified system the spacer 310 would necessarily be disposed at the distal end of the second optical waveguide of Yamada since the second optical waveguide would be disposed at the distal end of optical waveguide of Le.

	Le, as modified, fails to explicitly teach wherein the optical element is a polished ball lens.
	Chen, in a similar field of endeavor involving optical coherence tomography, teaches using a 45-degree polished ball lens (at least fig. 22A (178) and corresponding disclosure) to achieve the same light beam focusing and reflection as a GRIN lens and prism. 
	 Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the polished ball lens of Chen for the Grin lens and prism of Le. 
Thus, the simple substitution of one known element for another producing a predictable result with respect to optical scanning renders the claim obvious (MPEP 2143).
	Examiner notes in the modified system the spacer 310 of Le would necessarily be disposed between the second optical waveguide and the polished ball lens since the second optical waveguide of Yamada would be disposed at the distal end of the optical waveguide of Le.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Foreign Kazuhiro (JP 2015098723 A3), hereinafter Kazuhiro
	Regarding claim 9,
	Le teaches the elements of claim 1 as previously stated. Le further teaches wherein the optical element has an angled reflective surface that redirects the light emitted by the optical waveguide (128) toward the circumference of the optical probe from the central axis as a beam have a spot profile (at least fig. 4).
	While Le teaches an axicon may be present in the imaging probe 1 ([0195]). Le fails to explicitly teach wherein the beam has a generally annular shaped profile and wherein the optical element comprises a cylindrical bore coaxially aligned with the central axis of the optical waveguide, and wherein the cylindrical bore passes through the reflective surface and inhibits a portion of the light emitted by the optical waveguide from being reflected toward the circumference of the optical probe. 
	Kazuhiro, in a similar field of endeavor involving OCT imaging, teaches an optical element (at least fig. 3 (4) and corresponding disclosure in at least [0014]), wherein the optical element (4) has a cylindrical bore (at least fig. 3 and [0027] which discloses the mirror is perforated having a through hole formed within), and an angled reflective surface (at least fig. 3) that redirects the light emitted as a beam with a generally annular shaped profile (at least fig. 3. Examiner notes the beam reflected from the angled reflective surface appears to have a generally annular shaped profile), wherein the cylindrical bore passes through the reflective surface (at least fig. 3) and inhibits a portion of the light emitted from being reflected toward the circumference of the optical probe (Examiner notes the center portion going through the bore as depicted in fig. 3 is a portion inhibited from being reflected toward the circumference).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include an optical element as taught by Kazuhiro in order to redirect the light accordingly. Such a modification amounts to merely one known optical element for another rendering the claim obvious (MPEP 2143).
	Examiner notes in the modified system, the bore as depicted in fig. 3 would necessarily be coaxially aligned with the optical waveguide of Le.  

Claims 10-11, 13-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Taylor et al. (US 20120172893 A1), hereinafter Taylor.
	Regarding claim 10,
	Le teaches the elements of claim 1 as previously stated. Le fails to explicitly teach a stimulator and a conductor.
	Taylor, in a similar field of endeavor involving optical coherence imaging, teaches an optical coherence tomography (OCT) imaging tool (See at least fig. 2 and abstract which discloses an OCT system), comprising:
	An optical probe (at least fig. 2 (18) and corresponding disclosure in at least [0026]) comprising an optical waveguide ([0027] which discloses the sensor may comprise an optical waveguide) and a housing (examiner notes the optical waveguide would necessarily have a housing) disposed within a sheath (at least fig. 2 (14) and corresponding disclosure in at least [0024]).
	A stimulator (at least fig. 1 (20) and corresponding disclosure in at least [0024]) configured to provide stimulation to a portion of an auditory nerve of a subject ([0024] which discloses the electrode array receives signals which cause the auditory nerve to be stimulated); and 
	A conductor (at least fig. 1 (22) and corresponding disclosure in at least [0024]) coupled to the stimulator wherein the conductor (22) is configured to transmit a signal ([0024] which discloses the electrode and electrode cable (i.e. conductor) are connected to a stimulator unit. Examiner notes the stimulator unit would transmit the signals to the electrode array via the cable) to the stimulator (20)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include a stimulator and conductor as taught by Taylor in order to provide stimulation to the cochlea accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 11,
Le as modified, teaches the elements of claim 10 as previously stated. Taylor further teaches wherein the stimulator (20) comprises an electrode ([0024] which discloses stimulator (20) is an electrode array) disposed at an exterior surface of the sheath (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include electrodes disposed at an exterior surface of the sheath as taught by Taylor in order to provide stimulation to the cochlea accordingly. 

Regarding claim 13,
Le, as modified, teaches the element of claim 10 as previously stated. Taylor appears to teach the conductor integrated into the sheath (14).
Nonetheless, It would have been obvious to a person having ordinary skill in the art before the effective filing date to have integrated the conductor of Taylor into the Sheath of Le in order to secure the conductor to the imaging probe when guiding the stimulator to the auditory nerve. 
	
Regarding claim 14,
	Le, as modified, teaches the elements of claim 10 as previously stated. Le further teaches wherein the optical waveguide (128 and 180) is disposed within a first lumen of the sheath (111) (examiner notes the optical waveguide would be disposed within a lumen in order to be included within the sheath which is a separate component). 
	Le, as modified, fails to explicitly teach a second lumen in the sheath (111) and wherein the conductor of Taylor is disposed within the second lumen.
	It appears the conductor of Taylor would require a lumen in order to be placed within the sheath (14).
	Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include a second lumen in the sheath and disposing the conductor within a second lumen of the sheath in order to hold the conductor in place accordingly. Such a modification amounts to merely a duplication of parts (e.g. lumens) rendering the claim obvious (MPEP 2144.04).

Regarding claim 18,
Le teaches a method of micro-optical coherence tomography imaging ([0097] which discloses imaging probe 1 configured for optical coherence tomography and [0127] which discloses processing the beam using micro optic(s). Examiner notes the imaging probe may have outer dimensions in the micron range [0096]) of a human ear canal in vivo ([0096] which discloses imaging probe may be placed inside of the body (i.e. in vivo) at different regions (e.g. ear canal) to obtain images), comprising:
Emitting light (at least fig. 1 (5) and corresponding disclosure in at least [0100] which discloses the light is input to the module 3 which passes the input light to the optical waveguide) into a proximal end of an optical waveguide (at least fig. 3 (128 and 180) and corresponding disclosure) toward a distal end of the optical waveguide (128 and 180)(Examiner notes the light would be emitted to the proximal end of the waveguide since the module 3 is located on a proximal end of the waveguide as depicted in fig. 1) that is coupled to an optical probe (1) inserted into the ear canal,
a sheath (at least fig. 3 (111) and corresponding disclosure in at least [0122]) surrounding at least a portion of the optical waveguide (128 and 180) (at least fig. 3 depicts the sheath surrounding the optical waveguide)
at least a portion of the optical waveguide (128 and 180) in which the light is transmitted disposed at the distal end of the optical waveguide (128 and 180) having an increased flexibility with respect to the proximal end of the optical waveguide ([0153] which discloses the stiffness at a distal section of the optical waveguide 180 and 128 may be less than the stiffness at a proximal section)
and an optical probe (at least fig. 3 (1) and corresponding disclosure in at least [0096]) coupled to the optical waveguide (128 and 180), the optical probe (1) (Examiner notes the probe 1 is at least coupled to the optical waveguide 128 and 180 via the grin lens 130 as disclosed in [0131]) comprising:
a component (at least fig. 1 (110) and corresponding disclosure in at least [0111]) rotatably disposed within the sheath (111) ([0122] which discloses the component is rotationally supported using bearings or sheath and further discloses rotational beating support for the component (110) relative to the sheath 111 and [0123] which discloses interior surface of the sheath 111 itself may be used as a bearing for rotatably supporting the component 110)
an optical element (at least fig. 3 (134) and corresponding disclosure in at least [0111])  disposed within the component (at least fig. 3 depicts the optical element disposed within component 110), the optical element comprising a reflective surface([0124] which discloses the optical element (124) is capable of changing a path of a light for example, a mirror or a prism), the optical element being coaxially aligned with a central axis of the distal end of the optical waveguide (128 and 180), 
the optical element (134) being configured to rotate about the central axis and redirect light emitted (at least fig. 3 (28) and corresponding disclosure in at least [0098]) by the optical waveguide (128) toward a circumference of the optical probe (1) from the central axis ([0124] which discloses the optical element 134 is configured to rotate about the axis of the waveguide 128. Examiner notes the light (28) is redirected toward a circumference of the optical probe (1) in at least fig. 3), and 
and a portion (at least 134) of the optical probe (1) comprising the optical element and having a greater rigidity than the optical waveguide (Examiner notes that the optical waveguide 128 and 180 is disclosed as having a decreased flexibility from a proximal to a distal end, however, a person having ordinary skill in the art would have recognized the optical element 134 (which is considered a portion of the optical probe and is attached to the optical waveguide via GRIN lens 130) would be more rigid than the optical waveguide 128 and 180 due to the known rigidity of a prism).

causing, while rotating the waveguide within the sheath ([0121] which discloses during use the component is configured to rotate within the probe at a high rotation rate), the optical imaging probe (1) to emit light (at least fig. 3 (28) and corresponding disclosure in at least [0098]) received from the distal end of the optical waveguide toward an interior of the ear canal ([0101] which discloses output light from imaging probe 1 impinges onto a tissue within a patient. Examiner notes that in the instance the probe is inserted into the ear canal the light (28) is toward an interior of the ear canal);
causing, while rotating the component within the sheath ([0121] which discloses during use the component is configured to rotate within the probe at a high rotation rate), the optical imaging probe (1) to receive reflected light from the ear canal ([0101] which discloses the reflected light from the tissue is then captured by the probe) and transmit the reflected light toward a proximal end of the optical waveguide (128) ([0101] which discloses the reflected light is transmitted by the optical waveguide back to module 3); 
receiving, using an optical coherence tomography system (at least fig. 1 (7) and corresponding disclosure in at least [0100] and [0097] which discloses the different types of imaging include optical coherence tomography. Thus the processing module 7 is an optical coherence tomography system in its broadest reasonable interpretation), the reflected light from the optical imaging probe (1)
generating a two dimensional image of a portion of the ear canal surrounding the optical probe based on the reflected light received from the optical imaging probe ([0101] which discloses reconstructing (i.e. generating) an image. Examiner notes the image would be a two dimensional image of a portion of the ear canal); and
causing the two dimensional image of the portion of the ear canal surrounding the optical probe to be presented ([0101] which discloses displaying the image for user’s viewing).
		the two dimensional image being indicative of a radial distance between an outer surface of the optical probe and a wall of the ear canal (Examiner notes the image is necessarily indicative of a radial distance between an outer surface of the optical probe and a wall of the ear canal since the light projection is a radial projection used for imaging).
	Examiner notes that fig. 3 makes evident that component 110 houses the optical element in its broadest reasonable interpretation. 
Alternatively,
Le teaches the component 110 is rotatably disposed within sheath 111 and houses the optical element (134) (see at least fig. 3), however, Le does not explicitly call component 110 a housing.
Nonetheless, Le teaches an alternative embodiment in which the optical element is disposed within an alternative housing (at least fig. 15 (196) and corresponding disclosure in at least [0139]) wherein the alternative housing is rotatably disposed in the sheath (11) ([0139] which discloses part of ferrule 160 is a spherical housing that houses the beam director, the proximal portion of the ferrule 160 aligns and secures the waveguide 128 and the grin lens 130 relative to eachother, while the distal portion of the ferrule 160 aligns and secures the grin lens 130 relative to the beam director 134 and [0124] which discloses the optical waveguide, grin lens, and beam director and [0136] which discloses tube 180 is configured to rotate during use . Examiner notes that as the waveguide (128 and 180) and all other secured components, grin lens, and beam director are rotated according to [0124] and [0120] the housing 196 would rotate as well since the housing is part of the ferrule 160 which is securing all of the components together).
	Examiner notes in the modified system the housing would rotate as the waveguide is rotated since they are adhered to one another. Thus the system would cause the probe to transmit and receive light as the alternative housing of Le is rotated within the sheath.
Examiner notes in the modified system a portion (at least 134) of the optical probe 1 comprising the optical element (134) would have a greater rigidity than the variably flexible optical waveguide (128 and 180) for the same reasons identified with respect to the primary embodiment.
	
While Le teaches imaging the ear canal, Le does not explicitly teach imaging the cochlea by inserting the optical probe into the cochlea through the round window of the cochlea. 
Taylor, in a similar field of endeavor involving optical Coherence Tomography, teaches inserting an optical probe (at least fig. 1 (18) and corresponding disclosure in at least [0026]) into the cochlea through the round window of the cochlea (see at least fig. 2 and [0005] which discloses accessing the scala tympani via direct round window insertion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Le to include imaging the cochlea as taught by Taylor in order to assist in guiding a cochlear implant to the cochlea ([0003]).

Regarding claim 19,
Le, as modified, teaches the elements of claim 18 as previously stated. Taylor further teaches further comprising causing a series of two dimensional images (at least fig. 5 (34 and 35) and corresponding disclosure in at least [0034]) to be generated based on reflected light received from the optical probe in which the optical probe is near the cochlear wall (35) and when the optical probe is far from the wall (35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include causing a series of two dimensional images to be generated as taught by Taylor in order to observe the ear at a plurality of different points as the optical probe is moved throughout the ear. Such a modification would ensure no damage was done to the ear during insertion as well as during extraction.
Examiner notes one of ordinary skill would have recognized taking near and far images as disclosed above during an insertion operation as well as a pullback operation in which the optical probe (12) is extracted.  


Regarding claim 20,
Le, as modified, teaches the elements of claim 19 as previously stated. Taylor further teaches further comprising generating a three-dimensional reconstruction of the scala tympani of the cochlea based on the series of two dimensional images ([0034] which discloses combining the images (34 and 35) to form (i.e. reconstruct) a 3-dimensional image of the cochlea up to the first turn. [0029] which discloses the OCT images are of the interior surface of the scala tympani).
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Le and Taylor as applied to claim 10 above and further in view of Mclaughlin et al. (US 20120287420 A1), hereinafter Mclaughlin. 
Regarding claim 12,
Le, as modified, teaches the elements of claim 10 as previously stated. Taylor further teaches wherein the stimulator (20) comprises an electrode ([0024] which discloses stimulator (20) is an electrode array) disposed at an exterior surface of the sheath (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include electrodes disposed at an exterior surface of the sheath as taught by Taylor in order to provide stimulation to the cochlea accordingly. 
Le, as modified, fails to explicitly teach wherein the stimulator (20) comprises an optrode.
McLaughlin, in a similar field of endeavor involving neural stimulation, teaches an optrode for stimulating neural activity ([0007] which discloses an optrode for optically and electrically stimulating neural activity).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include an optrode as taught by Mclaughlin in order to optically and electrically stimulate and record neural activity accordingly ([0007]). Such a modification amounts to merely a simple substitution of one known stimulation means for another rendering the claim obvious (MPEP 2143). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Kuroiwa (US 20080260342 A1), hereinafter Kuroiwa. 
Regarding claim 16,
Le discloses the elements of claim 1 as previously stated. Le further discloses further comprising a driveshaft (at least fig. 20 (412) and corresponding disclosure in at least [0147]) coupled to the optical element (Examiner notes element 426 of fig. 20 is coupled to the optical element via optical waveguide (128)) and wherein rotation of the driveshaft (412) causes the optical waveguide (128) to rotate within the sheath (20) ([0147] which discloses the motor is a technique employed to rotate the optical waveguide (128) inside the imaging prove 1).
Le fails to explicitly teach wherein the drive shaft surrounds the waveguide.
Kuroiwa, in a similar field of endeavor involving optical probes, teaches a driveshaft (at least fig. 10B (17) and corresponding disclosure in at least [0079]) coupled to the optical element (15) and surrounding an optical waveguide (12) (at least fig. 10B) such that rotation of the driveshaft causes the optical waveguide (12) and the optical element (15) to rotate ([0082] which discloses as the flexible shaft is rotated, the optical fiber (12) and prism (15) are also rotated).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Le as currently modified to include a driveshaft as taught by Kuroiwa in order to control rotation and ensure uniform rotation of the optical waveguide along its entire length.
Examiner notes the optical waveguide would rotate within the sheath.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Le and Taylor as applied to claim 1 above and further in view of NPL Gonzalez-Calle et al. (“Evaluation of Effects of Electrical Stimulation in the Retina with Optical Coherence Tomography”), hereinafter Calle.  
Regarding claim 21,
Le, as modified, teaches the elements of claim 18 as previously stated. Le, as modified, further teaches 
causing the optical imaging probe (1) to emit light (28) received from the distal end of the optical waveguide (12) toward the interior of the cochlea (Examiner notes in the modified system the light would be emitted toward the interior of the cochlea);
And generating a two dimensional image of the cochlea using light received ([0101] which discloses reconstructing (i.e. generating) an image [0101] which discloses the reflected light from the tissue is then captured by the probe. Examiner notes the image would necessarily use the light received (i.e. captured) and would necessarily be an image of the cochlea).
Le, as currently modified, fails to explicitly teach causing stimulation to be provided a portion of the auditory nerve of a subject via a stimulator.
Taylor further teaches causing stimulation to be provided a portion of the auditory nerve of a subject ([0024] which discloses the electrode array receives signals which cause the auditory nerve to be stimulated);  via a stimulator (at least fig. 1 (20) and corresponding disclosure in at least [0024]) position proximate to the optical probe (12) (examiner notes in the modified system the stimulator would necessarily be positioned proximate at least a portion of the optical probe of Le)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le, as currently modified, to include causing stimulation as taught by Taylor in order to stimulate the auditory nerve accordingly. Such a modification amounts to merely a combination or prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Le, as currently modified, fails to explicitly teach causing the stimulation concurrently with causing the optical imaging probe to emit light.
It would have been obvious to a person having ordinary skill in the art to have continued imaging during stimulation in order to ensure the stimulation was being provided to the correct location and to visualize the effects of the stimulation. 
Le, as currently modified, fails to explicitly teach recording a point in time at which the stimulation was provided; and 
Associating a two dimensional image of the cochlea generated using light received proximate to the point in time with the stimulation.
Calle, in a similar field of endeavor involving optical coherence imaging, teaches 
Causing stimulation (Abstract which discloses electrical stimulation to the Retina) to be provided to a portion of a subject via a stimulator (pg. 3 which discloses a stimulating electrode was advanced inside the eye until visible by the OCT system) and concurrently causing an OCT probe to acquire images (at least fig. 4 which discloses OCT images during electrical stimulation and pg. 3 which discloses OCT images were acquired every 2 minutes during stimulation). 
recording a point in time at which stimulation was provided (See at least Fig. 4 depicts a point in time at which stimulation was provided (i.e. at 20 min during stimulation)); and 
Associating a second two dimensional image generated using OCT concurrent with the point in time at which the stimulation is provided the stimulation (see at least fig. 4. Examiner notes the middle image (i.e. second image) is a two dimensional image which has been associated with the point in time (20 min)).
Wherein the second two dimensional image is different from a first two dimensional image (Examiner notes the middle image is different from any of the other images which have been interpreted as a first image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le, as currently modified, to include recording a point in time at which stimulation was provided and associating a two-dimensional image with the stimulation in order to ensure the stimulation was working properly and was properly located within the ear accordingly. Such a modification amounts to merely a combination or prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Kuroiwa and further in view of Mcfarlin et al. (US 20070100336 A1), hereinafter Mcfarlin. 
Regarding claim 23,
Le teaches an optical coherence tomography (OCT) imaging tool (at least fig. 3 (1) and corresponding disclosure in at least [0097] which discloses imaging probe 1 configured for optical coherence tomography), comprising: 
an optical waveguide (at least fig. 3 (128 and 180) and corresponding disclosure in at least [0120] which discloses tube 180 and optical waveguide 128 may function as a rotating tubular shaft during use. Examiner notes that in combination the optical fiber (128) and the tube (180) surrounding the optical fiber have been interpreted as the optical waveguide in in its broadest reasonable interpretation and in light of applicant’s specification [0012] which discloses the optical waveguide comprises an optical fiber surrounded by a cladding (e.g. a tube)) having a proximal end and a distal end 
the optical waveguide (128 and 180) configured to transmit light between the proximal end and the distal end (Examiner notes the combination of the elements which make up the optical waveguide (128 and 180) would transmit light between the proximal end and distal end of the optical waveguide via the core 140).
at least a portion of the optical waveguide (128 and 180) in which the light is transmitted disposed at the distal end of the optical waveguide (128 and 180) having an increased flexibility with respect to the proximal end of the optical waveguide ([0153] which discloses the rotating shaft (128 and 180) may have a stiffness at a distal section that is much less than the stiffness at a proximal section)
a sheath (at least fig. 3 (111) and corresponding disclosure in at least [0122]) surrounding at least a portion of the optical waveguide (at least fig. 3) 
and an optical probe (at least fig. 3 (1) and corresponding disclosure in at least [0096]) coupled to the optical waveguide (128 and 180) (examiner notes the optical probe has an elongated tube 2 with a proximal end, a distal end 6, and a body 23 as described in [0098] and as depicted in figs. 1 and 2. Thus the probe is coupled to the optical waveguide 128 and 180) , the optical probe (1) comprising:
a component (at least fig. 3 (110) and corresponding disclosure in at least [0111]) rotatably disposed within the sheath (111) ([0122] which discloses the component 110 is rotationally supported using bearings or sheath and further discloses rotational bearing support for the component relative to the sheath 111 and [0123] which discloses the interior surface of the sheath 111 itself may be used as a bearing for rotatably supporting the component 110)
an optical element (at least fig. 3 (134) and corresponding disclosure in at least [0111]) disposed within the component(110) (at least fig. 3 depicts the optical element disposed within component 110) comprising a reflective surface ([0124] which discloses the optical element (124) is capable of changing a path of a light for example, a mirror or a prism) the optical element (134) being coaxially aligned with a central axis of the distal end of the optical waveguide (128)
the optical element (134) further comprising a driveshaft (at least fig. 20 (412) and corresponding disclosure in at least [0147]) coupled to the optical element (Examiner notes element 426 of fig. 20 is coupled to the optical element via optical waveguide (128)) and wherein rotation of the driveshaft (412) causes the optical waveguide (128) to rotate within the sheath (20) ([0147] which discloses the motor is a technique employed to rotate the optical waveguide (128) inside the imaging prove 1)
the optical element (134) being configured to rotate about the central axis and redirect light emitted (at least fig. 3 (28) and corresponding disclosure in at least [0098]) by the optical waveguide (128) toward a circumference of the optical probe (1) from the central axis ([0124] which discloses the optical element 134 is configured to rotate about the axis of the waveguide 128. Examiner notes the light (28) is redirected toward a circumference of the optical probe (1) in at least fig. 3), 

	Examiner notes that fig. 3 makes evident that component 110 houses the optical element in its broadest reasonable interpretation. 
Alternatively,
Le teaches the component 110 is rotatably disposed within sheath 111 and houses the optical element (134) (see at least fig. 3), however, Le does not explicitly call component 110 a housing.
Nonetheless, Le teaches an alternative embodiment in which the optical element is disposed within an alternative housing (at least fig. 15 (196) and corresponding disclosure in at least [0139]) wherein the alternative housing is rotatably disposed in the sheath (11) ([0139] which discloses part of ferrule 160 is a spherical housing that houses the beam director, the proximal portion of the ferrule 160 aligns and secures the waveguide 128 and the grin lens 130 relative to eachother, while the distal portion of the ferrule 160 aligns and secures the grin lens 130 relative to the beam director 134 and [0124] which discloses the optical waveguide, grin lens, and beam director and [0136] which discloses tube 180 is configured to rotate during use . Examiner notes that as the waveguide (128 and 180) and all other secured components, grin lens, and beam director are rotated according to [0124] and [0120] the housing 196 would rotate as well since the housing is part of the ferrule 160 which is securing all of the components together).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include the housing of fig. 15 in order to align and secure the optical components together ([0139]). Such a modification amounts to merely a combination of prior art embodiments according to known techniques to yield predictable results for securing components rendering the claim obvious (MPEP 2143). 

Examiner notes in the modified system a portion (at least 134) of the optical probe 1 comprising the optical element (134) would have a greater rigidity than the variably flexible optical waveguide (128 and 180) for the same reasons identified with respect to the primary embodiment.


Le fails to explicitly teach wherein the drive shaft surrounds the waveguide.
Kuroiwa, in a similar field of endeavor involving optical probes, teaches a driveshaft (at least fig. 10B (17) and corresponding disclosure in at least [0079]) coupled to the optical element (15) and surrounding an optical waveguide (12) (at least fig. 10B) such that rotation of the driveshaft causes the optical waveguide (12) and the optical element (15) to rotate ([0082] which discloses as the flexible shaft is rotated, the optical fiber (12) and prism (15) are also rotated).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Le as currently modified to include a driveshaft as taught by Kuroiwa in order to control rotation and ensure uniform rotation of the optical waveguide along its entire length.
Examiner notes the optical waveguide would rotate within the sheath.

	Le, as modified by Kuroiwa, fails to explicitly teach a lubricant being included around the drive shaft.
	Mcfarlin, in a similar field of endeavor involving rotational elements in medical probes, teaches a lubricant ([0027] which discloses a lubricant provided along a length of an interface between an outer tube and a drive member) included around a drive shaft (at least fig. 2 (24) and corresponding disclosure in at least [0027]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le, as currently modified, to include a lubricant as taught by Mcfarlin in order to facilitate formation of a hydrodynamic journal between the driveshaft and sheath (Mcfarlin [0027]). Such a modification would reduce the friction between the drive shaft and the sheath by allowing the driveshaft to effectively float relative to the sheath upon rotation (Mcfarlin [0027]).

	Regarding claim 24,
Le further teaches a portion (at least 134) of the optical probe (1) comprising the optical element and having a greater rigidity than the optical waveguide (Examiner notes that the optical waveguide 128 and 180 is disclosed as having a decreased flexibility from a proximal to a distal end, however, a person having ordinary skill in the art would have recognized the optical element 134 (which is considered a portion of the optical probe and is attached to the optical waveguide via GRIN lens 130) would be more rigid than the optical waveguide 128 and 180 due to the known rigidity of a prism).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793          

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793